Per Curiam.
This appeal arises out of the same controversy referred to in Morris & Co. v. Canadian Bank of Commerce, 95 Wash. 418, 163 Pac. 1139. The first case involved appellant’s right to a fund in the bank which was sought to be appropriated under proceedings in garnishment. This appeal involves the sufficiency of personal service upon *458respondents in Canada, which, under our statute, is the equivalent of service by publication. The final disposition of the garnishment proceedings, a rehearing having been denied, disposes of the only question involved in this appeal. The garnishment proceedings having been dismissed, it follows that, at the time of the service upon respondents, there was no property within this state that could be seized under attachment, and personal service upon respondents without this state would be ineffectual for any purpose. Dittenhoefer v. Coeur d’Alene Clothing Co., 4 Wash. 519, 30 Pac. 660; Cosh-Murray Co. v. Tuttich, 10 Wash. 449, 88 Pac. 1134.
Judgment affirmed.